Case 20-14201-pmm        Doc 50    Filed 01/22/21 Entered 01/22/21 11:33:34   Desc Main
                                  Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

           IN RE: LARRY LEE WISSER AND          )      Case No. 20-14201
            CATHLEEN RACHEL WISSER              )
                           Debtors.             )      Chapter 12

                EXHIBIT “A” DEBTORS’ EXPENSE PROJECTION


EXPENSE DESCRIPTION                                   MONTHLY EXPENSE AMOUNT


Seed, Fert. & Rent                                     $2,500.00

Breeding                                               $500.00

Vet                                                    $500.00

Electric                                               $500.00

Feed                                                   $6,000.00

Fuel                                                   $500.00

Bedding                                                $250.00

Parts                                                  $500.00

Supplies                                               $500.00

Insurance                                              $817.00

Taxes                                                  $220.00

Sub Total Farm Operation Expenses                      $12,787.00

New Tripoli                                            $587.00

Northwest Bank                                         $1,998.00

USDA                                                   $2,393.00

Chapter 12 Trustee                                     $1,170.00


Sub Total Debt Repayment                               $6,148.00

TOTAL EXPENSES                                         $18,935.00
